Title: To Thomas Jefferson from J. Phillipe Reibelt, 29 January 1807
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            
                                Venerable et unique Soutien  des Principes Liberaux!
                            Nouvelle Orleans Le 29 Janv. 1807.
                        
                        Çe ne sont, Vous le savez—je m’en flatte—que mes principes et mon attachement pour Vous, que jamais rien
                            n’affaiblira, puisqu’ils se datent de longtems avant mon arrivè aux Etats Unis—çe ne sont, dis je, que çes deux Motifs,
                            qui peuvent m’engager, de continuer l’usage de la Libertè, que Vous m’avez accordè de fait, de Vous ecrire de tems en tems
                            sur des evenemens, que je juge assez importants pour Vous etre communiquès.
                        Il s’en est passè un ici—ces jours çi—qui est de cette Nature— M’excusez donc si j’ose Vous en parler.
                        Vous avez sans doute, avant que cette Lettre Vous parvienne, deux raports officielles sur çet objet devant
                            Vous— Le mien privè me paroit pour çela pas inutile, puisqu’en sais autant; que les deux premiers fonctionaires ici, et
                            puisque je Vous representerais la Chose d’une maniere differente.
                        La Voiçi.
                        Le Gouverneur Folch a Pensacola—Ignorant la Convention du General Wilkinson, ses dispositions et Operations
                            Contre Burr et son Arrivè avec son Corps a la Nouvelle Orleans—supposant çe General avec sa force encore a Natchitoches
                            et sur le point de se battre avec les trouppes Espagnoles—refuse le passage a 100 hommes, qui devoient l’y joindre, par des Motifs sans cependant l’empecher de fait, de sorte, qu’ils ont
                            effectivement passès, et que Folch a même bien recu et traitè les Officiers a sa Maison.
                        Ç’est petit, mais assez pardonable pour un home des Vuës etroites:
                        Bientot apres—ou plus tot en Attendant—aussitot rendu ici—le General Wilkinson informe les 2 Comandans
                            Espagnols a Pensacola et Baton rouge et de l’arrangement des Affaires du Cotè de Natchitoches et du danger du Cotè de la
                            Conspiration de Burr—et les invite a la Cooperation la plus prompte et efficace contre l’ennemi Commun—particulierement
                            pour la defense du Fort au Baton rouge.
                        L’un et l’autre donnent sur le Champ des reponses, qu’on doit Vous avoir comuniquées.
                        Le General Wilkinson engage alors Monsieur Brognier de Clouet d’ici d’ecrire a Folch et de le presser.
                        Cet habitant est un Creole tres distinguè. Le fils d’un Ancien sous Gouverneur de la partie inferieure de la
                            rive droite du fleuve, qui possede la Confiance des fonctionaires Espagnols, qui exerce une grande influence dans çe pays—qui en Veritè est un patriote Louisianais, preferant le Gouv. des
                            Etats Unis a tout autre, croyant çependant la paix entre les 2 pays voisins pour le bonheur des habitans d’une necessitè
                            absolue.
                        Il se conforme aux desires du General Wilkinson et la dessus Folch arrive sans delai, sans egard a la saison—lui meme—avec une force Choisie de quelques Cent hommes—sur le lac Pontchartrain apres y avoir eprouvè pendant 5 a 6
                            jours le tems le plus dure, qu’il n’a fait depuis bien longtems en hyver dans çe pays—fait continuer ses trouppes leur
                            route par les eaux du territoire de la floride—et demande—restant a l’embouchure du Bayou St. Jean, pour lui
                            personnellement, pour quelques Officiers natifs Louisianais, alliès aux familles les plus
                            distingueès et respecteés de cette Ville—et pour une Vingtaine des soldats attachès au Service de sa Maison—la
                            permission de venir en Ville, dans l’intention, de s’aboucher avec les deux premières Authorites, de se reposer un peu de
                            ses fatigues, de voir ses deux filles, qui sont au Couvent des Ursulines et qu’il n’a plus vû il y
                            a deux Ans—et d’accelerer en même tems son Voyage plus Comodement a Baton rouge par terre, le long du fleuve.
                        Il doutoit si peu d’un bon Accueil, dans çes Circonstances qu’il commandoit en même tems Chez Monsieur
                            Brognier de Clouet et son Logement, et des Chevaux pour aller le prendre.
                        tout le Monde etoit plein de joie, de voir par cette Occassion retablir la bonne harmonie entre les princip.
                            fonctionaires de deux puissances Voisines.
                        Mais—on lui refuse çe passage, on lui donne par ecrit pour Motif son procedè envers les cent hommes, qui
                            devoient joindre le General a Natchitoches, et le soupçon, qu’il pourroit bien faire Cause commune avec Burr—et on le force ainsi, de s’exposer de nouveau a l’inclemence du tems sur le lac Maurepas, a la quelle
                            il avoit a peine echappè sur le Pont Chartrain &c. &c.
                        Il s’en va—sans perdre un Moment—tres irritè, et declarant, que desormais aucun Officier des Etats Unis, de
                            quelque rang qu’il soit, ne passeroit plus par le territoire sous ses ordres, en Offrant çependant aux Officiers Chargès
                            de la remise de cette depeche desagreable quelques refraichissemens— Et ces deux Messieurs, des
                                Creoles—l’un un aide de Camp du Gouverneur le Major Fortier, un Marchand, que Vous Connaissez, l’autre un Aide de
                            Camp du Gen. Wilkinson, Bern. Marigny un habitant dont je Vous ai parlè dans ma derniere—tous les deux extrement attachès
                            a l’Espagne, reviennant et repandant de toute diligence le meme soir encore un bruit epouvantable dans la Ville.
                        Jamais—j’en suis persuadè—Un evenement a fait dans cette Ville—et fera Consequement dans tout le pays—une
                            impression plus generale et plus mauvaise; et pour l’augmenter encore d’avantage des subalternes du Gouverneur pretendent,
                            que c’est le General, qui a proposè çe refus; tandis qu’a leur tour çeux du General soutiennent, que c’est le Gouverneur,
                            qui l’a voulû et donnè—parceque Folch l’avoit a son dernier sejour ici offensè personellement.
                        Le fait est, que le Gouverneur ne desavoue pas çe
                            Motif, et que le General y a toute de suite Consentis— Et je me tromperais de beaucoup, si le dernier n’y fut pas
                            determinè par l’inculpation de pensionaire Espagnol, qui se trouve dans la lettre de Burr ecrite du
                            Bayou Pierre au secretaire du territoire du Missisippi, dont il avoit a peu pres au meme tems recu Copie.
                        Les Agens public et secretes de la France profitent adroitement de cette Occassion pour travailler l’esprit
                            public en faveur de leurs Vuës, et s’en prononcent d’une Manière qui ne peut pas manquer de produire l’effet proposè.
                        Vous savez mieux, que tout autre, et par Vos Connaissançes personelles, et par Vos informations publiques,
                            combien la prudence exige, de ne pas irriter inutilement l’irrascible tout puissant Usurpateur des droits de l homme—et
                            Combien il convient d’eviter, si non pendant sa Vie, au moins pendant ses Momens heureux, une rupture avec l Espagne.
                        Si les Etats Unis n’en peuvent pas souffrir, ce sera bien surement çe pays frontier—trop eloignè du secours
                            du Gouv. de l’Union— Et Vous etez trop ami de l humanitè pour ne pas y avoir egard.
                        Il me paroit, que çette Conduite, est directement opposeè a Vos intentions pacifiques, et a la dignitè, avec
                            la quelle Vous voulez, qu’on traite les affaires du peuple—qu’elle est Complettement impolitique et faite a indisposer
                            tout le Monde Contre Nous.
                        Imaginez Vous, au reste, un pays frontier qui voit, que toutes les premieres Authorités: le General en Chef
                            des Etats Unis—le Gouverneur du territoire—le Corps Legislatif—les tribunaux—Le Maire de la Capitale &c qui
                            devoient, pour le bien administrer, être parfaitement de Concert, sont partis en discorde ouverte, partie assez
                            Visiblement brouilliès—et travaillent toutes l’une Contre l’autre—qui voit, que ses Chefs irritent çeux des pays Voisins
                            pour des Absurdites en jettant la faute l’un sur l’autre, qui voit qu’on ne menage l Esprit public d’aucune Manière, qu’on
                            l’aigrit au Contraire de tout Cotè— Imaginez Vous un tel pays—et calculez combien il devient aisè aux Agens des ennemis
                            de nos principes, de le mener par tout ou ils voudront, et quelles suites doivent en resulter, si malheureusement la
                            France—dont je ne douterois jamais—Nous attaque apres sa paix avec l’Angleterre de çe Cotè çi.
                        Çe fait ne Vous a certainement pas etè raportè avec toutes çes Circonstances, qui l’ont devanceès,
                            accompagneès et suivies, qui doivent Vous ètre Connuës, pour bien en asseoir Votre Jugement.
                        Le Connaissant tel par la situation momentanèe des
                            affaires, dans la quelle le General m’a—comme Vous savez mise—je le Crois de mon devoir indispensable, de Vous le
                            transmettre.
                        Personne n’est moins partisan des Monarchies que Moi, je n’avois qu’a rester avec eux, si je les aimois—
                            Personne ne peut avoir plus d’interet que Moi, de voir le Gouv. democ. representatif et les principes liberaux en
                            resultans, conservès dans le pays ou je me suis a tant des sacrifices refugiè avec ma famille— Ma Voie merite donc être
                            entenduë avec attention.
                        Je puis me tromper dans mes reflexions sur le fait; mais le fait lui même et sur, et mes intentions sont
                            pures.
                        Daignez donc de les envisager comme telles, et de me continuer Vos graces aussi longtems, que je ne les
                            meriterois pas moins, que lorsque Vous avez commencè, de m’en honorer.
                        Quoiqu’il arrive, je mourirois fidele a mes principes et sentimens polit. et moraux. Agreez les hommages le
                            plus sincers et les plus profonds.
                        
                            Reibelt
                     
                        
                        
                            Je desire bien de pouvoir partir a mon poste, afin que je ne sois plus forçè de voir avec tant de peine
                                comment on agit contre Vos Vuës paternelles.
                            Je viens d’apprendre par le Colonel Cushing, que le jeune homme, qui est assistant
                                de la factorie a Natchitoches, lui a dit, qu’il ne serviroit pas sous Moi— Cependant en Suisse,
                                Lorsque j’etois a la tête des bureaux du Dre. executif de Redaction, des Archives et d’Expedition—ou il y avoit 150
                                employès, des hommes d’etat et Litterateurs du premier orde du pays, servoient Volontiers sous ma direction— Je ne
                                sais, d’ou peut venir cette indisposition Contre Moi—n’ayant jamais prononcè un Mot sur lui— Il faut, qu’il y aÿe
                                quelque Intrigue, que sans doute je decouvrirais.
                            J’apprends aussi qu’un ancien Militaire republicain, qui est apressant employè au bureau du Gouverneur
                                avec un salaire de 500. G. dont il n’est pas possible de vivre ici, qui a tout droit a une faveur du Gouv. General qui
                                m’a vû dans mes fonctions en Suisse—desireroit d’obtenir cette place d’assistant et qu’il Vous fera la demander par
                                le Gouverneur— J’en serais tres satisfait, parceque c’est un bon republicain et un homme tres probe.
                            Le Capit. Shaumburgh a pû—depuis hier acquerir une plantation a quelques lieues du poste aux Conditions
                                les plus avantageuses, dans les quelles il fut aidè par des Amis, de manière, que cette place ne pourroit plus lui
                                Convenir.
                        
                    